Title: General Orders, 26 September 1780
From: Washington, George
To: 


                        

                            
                            Head Quarters Orangetown Tuesday September 26 1780
                            Parole Smallwood
                            Countersigns Gist,
                            Watchword Intrepid Marion
                        
                        For the day Tomorrow
                        Brigadier General Glover
                        Colonel Bradley
                        Lieutenant Colonel Olney
                        Major Waite
                        Brigade Major Smith
                        The truly martial appearance made by the troops yesterday the order and regularity with which they made the
                            different marches and the ease and facility they performed the several manoeuvres does them the greatest Credit and
                            affords the most flattering prospect of substantial service reputation and military glory.
                        Nothing can be more pleasing to the officers who feel for the honor of the Army and the Independence of
                            America than to see the rapid progress made by the Troops in military discipline.
                        The good conduct of all the officers yesterday gave the general the highest satisfaction and the particular
                            services of the Inspector General and those serving in that line deserve his particular thanks.
                        Treason of the blackest dye was yesterday discovered! General Arnold who commanded at Westpoint, lost to
                            every sentiment of honor—of public and private obligation—was about to deliver up that important Post into the hands of
                            the enemy. Such an event must have given the American cause a deadly wound if not a fatal stab. Happily the treason has
                            been timely discovered to prevent the fatal misfortune. The providential train of circumstances which led to it affords
                            the most convincing proof that the Liberties of America are the object of divine Protection.
                        At the same time that the Treason is to be regretted the General cannot help congratulating the Army on the
                            happy discovery. Our Enemies despairing of carrying their point by force are practising every base art to effect by
                            bribery and Corruption what they cannot accomplish in a manly way.
                        Great honor is due to the American Army that this is the first instance of Treason of the kind where many
                            were to be expected from the nature of the dispute—and nothing is so bright an ornament in the character of the American
                            soldiers as their having been proof against all the arts and seduction of an insidious enemy.
                        Arnold has made his escape to the Enemy but Mr André the Adjutant General to the British Army who came out as
                            a spy to negotiate the Business is our Prisoner.
                        His Excellency the commander in Chief has arrived at Westpoint from Harford and is no double taking the
                            proper measures to unravel fully, so hellish a plot.
                    